

116 HR 7357 IH: Wireless Broadband Competition and Efficient Deployment Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7357IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a request for the collocation of a personal wireless service facility is categorically excluded from the requirement to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Wireless Broadband Competition and Efficient Deployment Act.2.Categorical exclusion from NEPA and NHPA for wireless collocations(a)DefinitionsIn this section: (1)Covered projectThe term covered project means the placement, modification, or construction of an eligible personal wireless facility that exists at the time at which a complete request for such authorization is filed with a State or local government or instrumentality thereof.(2)Eligible personal wireless service facilityThe term eligible personal wireless service facility means any antenna, apparatus, transmitting device, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, for the provision of personal wireless service.(3)Personal wireless serviceThe term personal wireless service means—(A)commercial mobile service (as defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)));(B)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));(C)unlicensed wireless service; and(D)common carrier wireless exchange access service.(4)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and each federally recognized Indian Tribe.(b)NEPA categorical exclusion(1)In generalA covered project subject to the approval of the Commission shall be categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(2)Relation to extraordinary circumstances proceduresThe use of the categorical exclusion under paragraph (1) shall not be considered to include extraordinary circumstances under section 220.6 of title 36, Code of Federal Regulations, or section 1508.4 of title 40, Code of Federal Regulations (or any successor to those regulations).(c)National Historic Preservation Act exemptionA covered project for which the Commission is required to issue a permit or that is otherwise subject to the jurisdiction of the Commission shall not be considered an undertaking under section 300320 of title 54, United States Code.